Hon. John II. Barks,   page 3



     ($1.00) for each correct assessment of land to be sold,
     said fee to be taxed as costs against the delinquent.
     Correct assessment as herein used meana the inventory
     of all properties owned by an individual for any one year.
     Provided, that in no case shall the State or county be
     liable for said fee. . .e

           Article   3891, Vernon’s Annotated Civil Statutes,   provides
in part:

             ‘The compensations, limitations and maximums
     herein fixed in this Act for officers shall include and
     apply to all officers mentioned herein in each and every
     county of this State, and it is hereby declared to be the
     intention of the Legislature that the provisions of this
     Act shall apply to each of said officers, and any special
     or general law inconaiatent with the provisions hereof
     is hereby upressly    repealed in so far as the same may be
     inconsistent with this Act.

             “The compensation, limitations and maximums herein
     fixed shall also apply to all fees and compensation whatso-
     ever collected by said officers in their official ca.pacity.
     whether accountable as fees of office under the present law,
     and any law, general or special, to the contrary is hereby
     uprcrsiy    repealed. The only kind and character of com-
     pensation exempt from the provisions of this Act shall be
     revards   received by Sheriffs for agprrhension of criminals
     or fugitives from justice and for the recovery of ~tol.en
     property, and moneys received by County Judges and Jus-
     tices of the 2eace for perforhng    marriage ceremonies,
  -. which sum shall not be accountable for and not required to
     be reported as fees of office..

            It appears that the terms of the above quoted statute are
inclusive to the extent that in order for fees to be exempt there-
mder,   they must be specifically excluded. Sea the cases of Nichols
v. Galveston County, 228 S.W. 547, and Ellis County vs. Thompson,
66 S.W. 49.

           In view of the foregoing authoritie8, it is our opinion that
the above mentioned fee of $1.00 as provided by Article 7331 must
be accounted for as a fee of office, and that it is mandatory that the
tax-assessor-collector   collect the said fee of $1.00 for each year
the taxes are delinquent. See our Opinion No. O-1619, a copy of
which is enclosed for your convenience.
L   1




        Hon. John H. Banks, page 4



                   Trusting   thst the foregoing   fully answer   your inquiries,
        we are

                                                    Yours   wry   truly

                                         ATTORNEYGENERALOFTEXAS

                                         By /a/    Ardell Williams
                                                    Ardell Williams
                                                         Assistant
        AW:N:b


        APPROVED       MAY 31,1941


        ~!s~~~~~nYra
        Attornay General


        APPROVEDOPINION
        COMMITTEE
        BY BWB
        CXAIRMAN